Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
	This communication is in response to the amendment filed 12/23/2021. Claims 1, 2, 4, 10, 13 and 14 have been amended. Claims 3, 8, 9, and 18-20 have been canceled. Claims 21-24 have been added. Claims 1, 2, 4-7, 10-17, and 21-24 remain pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,540,478 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 1-7 and 10-17 under 35 USC 103 have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 

B.	Applicant's arguments with respect to the rejection of claims 1, 2, 4-7, 10-17, and 21-24 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 20 that the claims do not recite a mental process under Step 2A Prong 1 “because they are not practically capable of being performed in the human mind, even with the aid of a pen and paper.” Examiner respectfully disagrees.
for instance when the human mind is not equipped to perform the claim limitations” (emphasis added). Processes such as calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals based on pseudoranges detecting suspicious activity by analyzing network packets, as listed in the MPEP, fit this description of the human mind not being equipped to perform them. 
The present claims, however, do not recite such limitations. A human, with the aid of a pen and paper, is capable of performing calculations such as feature extraction, model training, and modeling in order to generate a risk score from data. Examiner notes that the claims only broadly recite the function of providing training conditions “to develop the falls predictive model,” and do not specify functions as part of that function which the human mind is not equipped to perform. Likewise, functions such as sorting gathered data, summing sets of data, 

Applicant further argues that the claims integrate any abstract idea into a practical application. Examiner respectfully disagrees. Applicant asserts that Examiner has not considered the claim as a whole under Step 2A Prong 2, but does not provide further arguments beyond stating that the analysis is “improperly limited to just the limitations other than those cited as allegedly supplying the abstract idea.” Examiner first notes that Step 2A Prong 2 is specifically focused on whether any additional elements integrate the abstract idea into a practical application. Furthermore, each of the additional elements is fully addressed in the context of the claim as a whole by analyzing each element based on its function within the claims.

Applicant lastly argues that the newly added limitations “integrate any alleged abstract idea into a practical application thereof by explaining, with precision, what data is used, and how it is processed, ultimately to arrive at a fundamentally changed end product involving a falls risk score.” Examiner respectfully disagrees. As stated above, the newly added limitations properly fall within the scope of the abstract idea since they are capable of being performed mentally or with a computational aid. Broadly asserting that limitations falling within the abstract idea are detailed or precise is not itself sufficient to establish that the claims recite additional elements which integrate the abstract idea into a practical application.
The rejection of claims 1, 2, 4-7, 10-17, and 21-24 under 35 USC 101 is maintained.

Claim Objections
The previous objection to claim 2 is withdrawn based on the amendment filed 12/23/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-7, 10-17, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, 4-7, and 21-23 are drawn to systems, while claims 10-17 and 24 are drawn to methods, each of which is within the four statutory categories. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
analyzing member data received for each of the members of a health insurance member population to identify a subset of the members within said health insurance member population having one or more of said falls model triggers present in said member data for the respective member, 
wherein said member data comprises data selected from the group consisting of: medical claims data and pharmacy claims data, 
wherein consumer data comprises data selected from the group consisting of: demographic data, geographic data, and financial data, 
processing the member data and said consumer data for said subset of the members using an algorithm configured to extract features from the member data for said members of said subset using a temporal extraction technique, wherein falls predictors are selected to correspond with the extracted features, and wherein said temporal feature extraction technique comprises:
gathering member data for each of the extracted features for a time period prior to a date in question, wherein said member data comprises events, each of which is associated with a particular time;
dividing the time period into a number of equal intervals spanning the time period;
sorting the gathered data such that each of the events is sorted into a respective one of the intervals corresponding with the particular time for a respective one of the events;
summing the data falling within each respective one of the intervals;
assigning a weighting to each of the intervals in decreasing fashion such that the interval temporally closest to the date in question gets the highest weight and the interval temporally farthest from the date in question gets the lowest weight;
multiplying the summed value for each respective one of the intervals by the weighting for the respective one of the intervals to determine a weighted sum for each respective one of the intervals; and
summing the weighted sums to determine a cumulative sum, wherein the cumulative sum is utilized to determine a calculated falls risk score;
providing a plurality of training conditions to develop the falls predictive model;
providing said member data and said consumer data for said members of said subset to the falls predictive model; and
receiving the calculated falls risk score from the falls predictive model, wherein said falls risk score represents a likelihood that the respective member of said subset will visit an emergency room as a result of experiencing a fall within the predetermined time period, and wherein said calculated falls risk score is determined, at least in part, based on the presence or absence of each of said falls predictors in said member data for the respective member.

Fundamentally the process is that of determining the likelihood that members of a health insurance group will visit an emergency room as a result of experiencing a fall by using a trained model to analyze medical and pharmacy claims, demographic, geographic, and financial data, based on whether the member has a predictive trigger in their data. A human could perform each of the above-listed steps mentally or with a calculation aid such as a pen and paper. The claim therefore recites an abstract idea in the form of a mental process.
Independent claim 10 recites similar limitations and also recites an abstract idea under the same analysis. 

Claim 22 recites, in part, performing the steps of:
analyzing member data received for each of the members of a health insurance member population to identify a subset of the members within said health insurance member population having one or more of said falls model triggers present in said member data for the respective member, 
wherein said member data comprises data selected from the group consisting of: medical claims data and pharmacy claims data, 
wherein consumer data comprises data selected from the group consisting of: demographic data, geographic data, and financial data, 
processing the member data and said consumer data for said subset of the members using an algorithm configured to extract features from the member data for said members of said subset using a temporal extraction technique, wherein falls predictors are selected to correspond with the extracted features, and wherein said temporal feature extraction technique comprises:
gathering member data for each of the extracted features for a time period prior to a date in question, wherein said member data comprises events, each of which is associated with a particular time;
sorting the gathered data such that each respective one of the events is sorted into a respective one of the intervals corresponding with the particular time for a respective one of the events;
fitting a predictive model to determine a temporal feature value for each of the extracted features; and
weighting each of the extracted features with a respective one of the temporal feature values, wherein the weighted values are utilized to determine a calculated falls risk score;
providing a plurality of training conditions to develop the falls predictive model;
providing said member data and said consumer data for said members of said subset to the falls predictive model; and
receiving the calculated falls risk score from the falls predictive model, wherein said falls risk score represents a likelihood that the respective member of said subset will visit an emergency room as a result of experiencing a fall within the predetermined time period, and 

Fundamentally the process is that of determining the likelihood that members of a health insurance group will visit an emergency room as a result of experiencing a fall by using a trained model to analyze medical and pharmacy claims, demographic, geographic, and financial data, based on whether the member has a predictive trigger in their data. A human could perform each of the above-listed steps mentally or with a calculation aid such as a pen and paper. The claim therefore recites an abstract idea in the form of a mental process.

Claim 24 recites, in part, performing the steps of:
analyzing member data received for each of the members of a health insurance member population to identify a subset of the members within said health insurance member population having one or more of said falls model triggers present in said member data for the respective member, 
wherein said member data comprises data selected from the group consisting of: medical claims data and pharmacy claims data, 
wherein consumer data comprises data selected from the group consisting of: demographic data, geographic data, and financial data, 
extracting features from the member data and consumer data for said subset of members using an algorithm using temporal extraction by:
gathering member data for each of the extracted features for a time period prior to a date in question, wherein said member data comprises events, each of which is associated with a particular time;
sorting the gathered data such that each respective one of the events is sorted into a respective one of the intervals corresponding with the particular time for a respective one of the events;
fitting a predictive model to determine a temporal feature value for each of the extracted features; and
weighting each of the extracted features with a respective one of the temporal feature values, wherein the weighted values are utilized to determine a calculated falls risk score;
providing a plurality of training conditions selected from the group consisting of: an unintentional fall, a skull fracture, a neck fracture, a trunk fracture, an upper limb fracture, a lower limb fracture, and a dislocation of bones to develop the falls predictive model;
processing said member data and said consumer data for said subset of members using the falls predictive model; and
receiving, from the falls predictive model, the calculated falls risk score, wherein said falls risk score represents a likelihood that the respective member of said subset will visit an emergency room as a result of experiencing a fall within the predetermined time period, and wherein said calculated falls risk score is determined, at least in part, based on the presence or absence of each of said falls predictors in said member data for the respective member.

Fundamentally the process is that of determining the likelihood that members of a health insurance group will visit an emergency room as a result of experiencing a fall by using a trained 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1 and 22 additionally recite a) one or more computing devices recited as comprising the falls prediction model and as performing the functions of receiving the plurality of training conditions, developing the falls predictive model, receiving the member and consumer data, and providing the calculated falls risk score, b) one or more processors and executable software instructions recited as performing data analysis functions within the abstract idea such as identifying the subset of members having one or more falls model triggers in their data, extracting features from the member data for each of the subset of members, providing the training conditions, member data, and consumer data to the computing device comprising the falls predictive model, and receiving the falls risk score from said computing device, and c) one or more electronic storage devices comprising the falls model triggers and falls predictors.

Claims 10 and 24 additionally recite one or more computing devices, which perform data analysis functions within the abstract idea including analyzing the member data to identify 

Paragraph 23 of the specification as originally filed states that the system and method may be implemented in a computing environment having one or more PCs/servers, such as those having “a system bus, processing unit, connector cables, etc,” while paragraph 37 states that the predictive software may be available through an online server, each of which is construed as a generic computer element. No further detail of the computers used to implement the functions is provided.

Paragraph 24 describes a database generated as part of generating predictors and data for training/validating the model. However, no additional or specific structure is described for the electronic storage devices, which is given its broadest reasonable interpretation as encompassing generic computing devices.

Paragraphs 18 and 37 describe a model software application, while paragraph 23 describes using a computing device including a processing unit as cited above. However, no further disclosure is provided of “one or more processors and executable software instructions.” This is element is accordingly construed as encompassing a generic processor and software. 

Each of these elements only amounts to mere instructions to implement the functions within the abstract idea using computing elements as tools. For example, claim 1 merely broadly recites the one or more electronic storage devices as “comprising” the falls model trigger and 

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claims 1, 10, and 20 each additionally recite receiving the member data and consumer data for each member of the health insurance member population.
However, these limitations constitute mere data gathering for use in concert with the abstract idea, and therefore only amount to insignificant extra-solution activity. MPEP 2106.05(g) lists various forms of data gathering as having been found by the courts to amount to insignificant extra-solution activity, and the above limitation in the present claims only broadly recites the step of receiving the data. The recited additional step of receiving the member data and consumer data therefore does not integrate the claims into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
claim 1 only recites the one or more computing devices, one or more processors and executable software instructions, and one or more electronic storage devices as tools for performing the steps of the abstract idea. Claims 10 and 20 likewise only recite the one or more computing devices as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above, the additional recitation in claims 1, 10, and 20 of receiving the member data and consumer data for each member of the health insurance member population only constitutes mere data gathering for use in concert with the abstract idea, and therefore only amount to insignificant extra-solution activity. The recited additional step of receiving the member data and consumer data therefore is not sufficient to amount to significantly more than the abstract idea.

C. 	Well-Understood, Routine and Conventional Activities. MPEP 2106.05(d) 
In addition to amounting to insignificant extra-solution activity, the additional recitation in claims 1, 10, and 20 of receiving the member data and consumer data for each member of the health insurance member population constitutes well-understood, routine and conventional activity in the form of receiving or transmitting data over a network as well as storing and retrieving information in memory. MPEP 2106.05(d)(II) lists these functions as having been previously found to constitute well-understood, routine and conventional activity, which is not sufficient to amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.

Depending Claims
Claims 2 and 13 recite the algorithm utilizing a technique selected from the group consisting of: variable selection, principal component analysis, and clustering. These limitations fall within the scope of the abstract idea as set out above. 

Claims 4 and 14 recite wherein said falls model is developed utilizing one or more modeling techniques selected from the group consisting of: decision tree, logistic regression, artificial neural network, and ensemble. These limitations fall within the scope of the abstract idea as set out above.

Claims 5 and 15 recite sorting the received calculated falls risk score into one of a plurality of groups according to a severity level indicated by the received calculated falls risk score. These limitations fall within the scope of the abstract idea as set out above.
Claim 5 additionally recites “additional software instructions stored at the one or more electronic storage devices, which when executed, configure the processors to” perform the above function of sorting the received calculated falls risk score into one of a plurality of groups.
As noted above, the only disclosure of software instructions, one or more electronic storage devices, and processors is in paragraphs 18, 23, 24, and 37. 

These elements therefore only amount to mere instructions to implement the functions within the abstract idea using computing elements as tools given that the claim only broadly recites the one or more computing devices as storing the instructions and the one or more processors as “configured” by the instructions to perform the subsequently listed data analysis functions. The recited additional computing elements therefore do not integrate the claims into a practical application or amount to significantly more than the abstract idea.

Claims 6 and 16 recite assigning a clinical program or intervention for each of the members in said subset of members, wherein said assignment is determined based on the group into which said member's calculated falls risk score has been sorted, and wherein said intervention is adapted to reduce the member's calculated falls risk score. These limitations fall within the scope of the abstract idea as set out above.
Claim 6 additionally recites “additional software instructions stored at the one or more electronic storage devices, which when executed, configure the processors to” perform the above 
As noted above, the only disclosure of software instructions, one or more electronic storage devices, and processors is in paragraphs 18, 23, 24, and 37. 
Paragraph 23 states that the system and method may be implemented in a computing environment having a processing unit, paragraph 37 states that the predictive software may be available through an online server, each of which is construed as a generic computer element, paragraph 24 describes a database generated as part of generating predictors and data for training/validating the model, and paragraphs 18 and 37 describe a model software application, However, no further disclosure is provided of “additional software instructions stored at the one or more electronic storage devices” which configure one or more processors. This is element is accordingly construed as encompassing a generic processor and software stored on a generic storage device. 
These elements therefore only amount to mere instructions to implement the functions within the abstract idea using computing elements as tools given that the claim only broadly recites the one or more computing devices as storing the instructions and the one or more processors as “configured” by the instructions to perform the subsequently listed data analysis functions. The recited additional computing elements therefore do not integrate the claims into a practical application or amount to significantly more than the abstract idea.

Claims 7 and 17 recite enrolling said member in said assigned clinical program or intervention. This limitation falls within the scope of the abstract idea as set out above.

As noted above, the only disclosure of software instructions, one or more electronic storage devices, and processors is in paragraphs 18, 23, 24, and 37. 
Paragraph 23 states that the system and method may be implemented in a computing environment having a processing unit, paragraph 37 states that the predictive software may be available through an online server, each of which is construed as a generic computer element, paragraph 24 describes a database generated as part of generating predictors and data for training/validating the model, and paragraphs 18 and 37 describe a model software application, However, no further disclosure is provided of “additional software instructions stored at the one or more electronic storage devices” which configure one or more processors. This is element is accordingly construed as encompassing a generic processor and software stored on a generic storage device. 
These elements therefore only amount to mere instructions to implement the functions within the abstract idea using computing elements as tools given that the claim only broadly recites the one or more computing devices as storing the instructions and the one or more processors as “configured” by the instructions to perform the subsequently listed data analysis functions. The recited additional computing elements therefore do not integrate the claims into a practical application or amount to significantly more than the abstract idea.

Claim 11 recites wherein said falls predictors are selected to correspond with the extracted features. This limitation falls within the scope of the abstract idea as set out above.

Claim 12 recites wherein said falls model triggers comprise at least one of: alcohol abuse, Alzheimer's disease, blood vessel injury, cognitive dysfunction, concussion, dementia, dialysis, difficulty walking, epilepsy and convulsion, face, eye, or neck contusion, face, neck, or scalp injury, fracture, hallucinations, hip, knee or joint pain, hypotension, motor problems, muscle weakness, nerve or spinal injury, obesity, one or more previous falls, other injury, Parkinson's disease, and stroke; and said falls predictors comprise at least one of: injury/poisoning incidence count, a lower limb fracture, head, neck, or spine trauma incidence count, previous falls, an upper limb fracture, a neck or trunk fracture, a dislocation, a narcotic prescription, age, a hospital emergency room visit, obesity, governmental agency health score, a bone disorder, gender, race, an antidepressant prescription, and an anti-hypertensive prescription. These limitations fall within the scope of the abstract idea as set out above.

Claim 21 recites wherein: said falls model triggers comprise at least one of: alcohol abuse, Alzheimer's disease, blood vessel injury, cognitive dysfunction, concussion, dementia, dialysis, difficulty walking, epilepsy and convulsion, face, eye, or neck contusion, face, neck, or scalp injury, fracture, hallucinations, hip, knee or joint pain, hypotension, motor problems, muscle weakness, nerve or spinal injury, obesity, one or more previous falls, other injury, Parkinson's disease, and stroke; said falls predictors comprise at least one of: injury/poisoning incidence count, a lower limb fracture, head, neck, or spine trauma incidence count, previous falls, an upper limb fracture, a neck or trunk fracture, a dislocation, a narcotic prescription, age, a hospital emergency room visit, obesity, governmental agency health score, a bone disorder, gender, race, an anti-depressant prescription, and an anti-hypertensive prescription; and said 

Claim 23 recites wherein: said falls model triggers comprise at least one of: alcohol abuse, Alzheimer's disease, blood vessel injury, cognitive dysfunction, concussion, dementia, dialysis, difficulty walking, epilepsy and convulsion, face, eye, or neck contusion, face, neck, or scalp injury, fracture, hallucinations, hip, knee or joint pain, hypotension, motor problems, muscle weakness, nerve or spinal injury, obesity, one or more previous falls, other injury, Parkinson's disease, and stroke; said falls predictors comprise at least one of: injury/poisoning incidence count, a lower limb fracture, head, neck, or spine trauma incidence count, previous falls, an upper limb fracture, a neck or trunk fracture, a dislocation, a narcotic prescription, age, a hospital emergency room visit, obesity, governmental agency health score, a bone disorder, gender, race, an anti-depressant prescription, and an anti-hypertensive prescription; and said training conditions comprise at least one of: an unintentional fall, a skull fracture, a neck fracture, a trunk fracture, an upper limb fracture, a lower limb fracture, and a dislocation of bones. These limitations fall within the scope of the abstract idea as set out above.

Thus, taken alone, the additional elements in the above claims do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.

Claims 1, 2, 4-7, 10-17, and 21-24 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The previous rejection of claims 10-19 under 35 U.S.C. 112(b) is withdrawn based on the amendment filed 12/23/2021.

Double Patenting
The previous rejection of claims 1-7, 10-17, and 20 on the ground of nonstatutory double patenting is withdrawn based on the terminal disclaimer filed 12-23/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huster et al (US Patent Application Publication 2013/0246088)
Lloyd et al (US Patent Application Publication 2006/0224416)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626